ORDER

PER CURIAM.
This is an appeal from an award of the Labor and Industrial Relations Commission (Commission) affirming, as modified, the award of an Administrative Law Judge (ALJ) under the Workers’ Compensation Act.
The ALJ found that appellant sustained an injury to his low back on November 4, 1985 arising out of and in the course and scope of his employment, and that as a result of this injury, he suffered a 12.5% permanent partial disability of the low back for which he was entitled to compensation for 50 weeks at $150.33 per week, or a total of $7,516.50. The ALJ also found that appellant had already received $1062.21, $233.84 per week for 4.52 weeks, for temporary total disability, and that he was not entitled to additional temporary total disability benefits.
The Commission modified the ALJ’s award of permanent partial disability to 25%, for a total of $15,033.00. The Commission also modified the ALJ’s award limiting temporary total disability, finding that appellant is entitled to 8 and 1/7 weeks of total temporary disability, as opposed to the 4.52 weeks for which he had already been paid. The Commission found that appellant “is entitled to $1,904.13 in temporary total disability, minus the $1062.21 already paid, which calculates to an additional $841.92.” Further, the Commission clarified that any past due compensation shall bear interest from-the due date until paid. The Commission affirmed the award of the ALJ as modified.
The Commission’s award is supported by competent and substantial evidence on the whole record, and no error of law appears. An extended opinion would have no prece-dential value. The judgment is affirmed in accordance with Rule 84.16(b).